DETAILED ACTION

Election/Restriction
This application contains claims directed to the following patentably distinct species:
the species of claims 21 - 29 and 38
the species of claims 30 - 36 and 39 and 38
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. For example, species 1 requires moving the tracking device from a first to a second configuration relative to the fixed mounting portion and determining an adjustment factor that defines a translational change of the tracking device (claim 21) while the localizer is at a fixed position (claim 23), whereas species 2 requires changing the localizer from a first to a second localizer position relative to the tracking device and determining an adjustment factor that defines a translational change of the tracking device relative to the first and second localizer positions (claim 30).
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 37 and 40 - 41 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the inventions require a different field of search (i.e., searching different classes/subclasses or different search queries) 
the prior art applicable to one invention would not likely be applicable to the other invention; and 
the inventions are likely to raise different non-prior art issues under 35 U.S.C 112. 

In addition, the application contains claims directed to the following patentably distinct sub-species:
the dynamic reference frame of figs. 2A - 2B
the dynamic reference frame of figs. 3 - 4
the dynamic reference frame of figs. 5 - 6
The sub-species are independent or distinct because each sub-species presents unique and mutually exclusive features as compared to the other. For example, the sub-species differ in the manner in which they attach to a patient. Specifically, sub-species 1 presents legs 204 and 206 including projections 208 to compress or engage a vertebrae portion, whereas sub-species 2 presents a screw 310 that includes a threaded core or shaft 312 and a head 314 that can be engaged to twist or drive the threaded body 312 into the patient 26, while sub-species 3 presents a clamping member 420. 
The sub-species also differ in the structural characteristics of the reference arrays (see figs. 2 - 6, elements 240, 340, and 450) and the manner in which the reference arrays are moved from a first to a second configuration (see figs. 2 - 6, elements 224, 350, and 480). 
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed sub-species, or a single grouping of patentably indistinct sub-species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 37 and 40 - 41 are generic.
There is a search and/or examination burden for the patentably distinct sub-species as set forth above because at least the following reason(s) apply:  
the inventions require a different field of search (i.e., searching different classes/subclasses or different search queries) 
the prior art applicable to one invention would not likely be applicable to the other invention; and 
the inventions are likely to raise different non-prior art issues under 35 U.S.C 112. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species and sub-species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 8:30-5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMELIE R DAVIS/Primary Examiner, Art Unit 3793